department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-902-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject deborah a butler assistant chief_counsel field service cc dom fs inclusion of supplier refunds into income year of deduction for supplier refunds this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer state a state b state c year year year dollar_figurex dollar_figurey dollar_figurez issues whether supplier refunds received by taxpayer primarily a natural_gas distribution utility from its upstream suppliers is income in the year the refunds were mandated by order of the federal energy regulatory commission ferc or whether such refunds can be excluded from income because the amounts of the refund must be passed on to taxpayer’s customers if the supplier refunds are includible in income in what year can taxpayer take into account deductions associated with the refunds passed on to its customers conclusion sec_1 supplier refunds from taxpayer’s upstream suppliers are included in income in the year the refunds are mandated by ferc pursuant to revrul_63_182 1963_2_cb_194 supplier refunds passed through to taxpayer’s customers are incurred and taken into account pursuant to the economic_performance rules of sec_461 taxpayer may be able to adopt the recurring_item_exception under sec_1_461-5 facts taxpayer is the parent company of an affiliated_group that files a consolidated federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting taxpayer is primarily a natural_gas distribution utility but also provides local transportation service taxpayer and its related distribution and transmission companies hereinafter taxpayer are subject_to regulation by state and federal authorities taxpayer is regulated by three state public_utility agencies taxpayer purchased its gas supplies and transportation services from interstate pipeline companies also known as upstream gas suppliers taxpayer purchases its gas at rates set by the upstream gas suppliers the gas rates set by the upstream gas suppliers for natural_gas and associated transportation are permitted to go into effect within a specified time however these gas rates are subject_to final review and adjudication by ferc taxpayer charges its customers based upon the rates originally sought by the upstream gas suppliers which are sometimes higher than the rates ultimately allowed by ferc in the event that ferc determines the rates charged by the upstream gas suppliers were excessive an order is issued by ferc requiring refunds to be made by the upstream gas suppliers along with interest the amount is the difference between the cost of the gas as originally billed and the amount set forth as reasonable by ferc the ferc administrative order sets forth the date of final settlement and other pertinent information the supplier refunds are scheduled for disbursement to the utility when final ferc approval is obtained ferc regulation c f_r actual cash payments may be received by a particular local distributor in a different tax period than when the refund was ordered due to the time required to process the payment since taxpayer is only allowed to recover its actual gas costs it is required to flow the supplier refunds back to its customers by means of a rate decrement pursuant to the regulatory requirements in place states a b and c the three states where taxpayer operates mandate that the refunds with interest be returned by inclusion in the calculation of the cost of gas adjustment clause the applicable_interest_rate paid to taxpayer’s customers on the passthrough of the supplier refunds varies by jurisdiction supplier refunds may be received at any time throughout the taxable_year the provisions for returning supplier refunds to taxpayer's customers are designed to return the refunds over a twelve month period in many cases the time lapse between the actual receipt of the refund by the utility and the repayment of the refund to the customer can exceed twelve months since the amount of gas delivered by the taxpayer to its customers in the warm weather is significantly less than in the colder weather the adjustment clause delivers the refunds back to the taxpayer's customer at a much lower rate accordingly some supplier refunds are not fully returned to taxpayers's customers in any significant amount until later than months in the tax periods ending december year and taxpayer pursuant to orders issued by ferc received refunds from certain upstream gas suppliers in the amounts of dollar_figurex dollar_figurey and dollar_figurez respectively under the taxpayer's method_of_accounting these refunds from the upstream gas suppliers were not reported in gross_income the revenue_agent contends that the supplier refunds are includible in the gross_income of the taxpayer utility under the provisions of sec_61 and sec_451 in the year of the ferc order and not when actually received the agent also asserts that the taxpayer is entitled to deductions for the amount of the refunds actually paid to the customers pursuant to sec_461 accordingly the agent proposes to allow the taxpayer deductions for refunds returned to the customers for the tax periods ending december year sec_1 and the remaining amount in the supplier refund account was passed on to the taxpayer's customers during the year the taxpayer contends that the supplier refunds are not includible in its income thus no deduction issue these supplier refund amounts also include the interest_paid on the refunds by the upstream suppliers the non-interest portion has not been broken out at this time law and analysis sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_61 provides in general that except as otherwise provided by law gross_income means all income from whatever source derived including but not limited to gross_income derived from business sec_1_61-3 generally provides that in a manufacturing merchandising or mining business gross_income means total sales less cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources sec_451 provides that as a general_rule the amount of any item_of_income shall be included in gross_income for the taxable_year in which it is received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 provides in part that under the accrual_method of accounting_income is includible in gross_income when all events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_162 provides a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_461 provides that the amount of any deduction or credit shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing income sec_461 and sec_1_461-1 provide that under an accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 provides in part that if a taxpayer’s liability is to pay a rebate refund or similar payment to another person then economic_performance occurs as payment is made to the person to whom the liability is owed sec_1_461-5 permits a taxpayer to adopt the recurring_item_exception as a method_of_accounting for one or more types of recurring items incurred by the taxpayer the recurring_item_exception permits a taxpayer to treat a liability as incurred for a taxable_year if the all_events_test is met in that year economic_performance is met with the period of filing the return for that year or within eight and one-half months after that taxable_year the liability is recurring and either the amount is not material or there would be better matching with the income than would result from accruing the liability for the taxable_year in which economic_performance occurs sec_1_461-5 sec_1_461-5 permits a taxpayer to adopt the recurring time exception as part of its method_of_accounting for any type of item for the first taxable_year in which that type of time is incurred sec_446 which is an exception to the general_rule of sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income the commissioner’s determination with respect to clear_reflection_of_income is entitled to more than the usual presumption of correctness and the taxpayer bears a heavy burden of overcoming a determination that a method_of_accounting does not clearly reflect income 97_tc_120 whether a particular method_of_accounting clearly reflects income is a question of fact which must be decided on a case-by-case basis 78_tc_1029 sec_446 and sec_1_446-1 state that a taxpayer which changes its method_of_accounting on the basis of which it keeps its books must prior to changing to a different method secure the consent of the commissioner consent must be secured regardless of whether the method a taxpayer is changing is proper or permitted sec_1_446-1 commissioner v o liquidating corp 229_f2d_225 3d cir cert_denied 368_us_898 revrul_63_182 1963_2_cb_194 involves an upstream supplier refund to a taxpayer utility after the supplier refund to the taxpayer utility was ordered the taxpayer in turn had to pass on the supplier refund and interest to its customers the revenue_ruling holds that the taxpayer utility has income in the year the supplier refund order was final and that the utility’s obligation to its customers is a deductible business_expense the taxpayer utility’s liability was established on the date of the order approving the rate settlement agreement and not over the month period that the utility actually adjusted its customers’ bills similarly revrul_72_28 1972_1_cb_269 involves a situation where a public_utility received supplier refunds which it included in income and also took corresponding deductions for amounts passed on to the utility’s customers the revenue_ruling concludes that sec_1341 applies to supplier refunds that a public_utility passed through to its customers reasoning that the utility had a binding obligation to do so sec_1341 generally provides that sec_1341 is inapplicable to restorations attributable to sales of inventory however sec_1341 specifically excepts refunds or repayments with respect to rates made by a regulated_public_utility if the utility is required to made them by the government a court order a settlement agreement or under threat or imminence of litigation revrul_72_28 concludes that this requirement was met because utility’s customers could have commenced litigation under their contractual arrangements to enforce the passing through of the refunds taxpayer contends that revrul_63_182 is inapplicable because it was enacted prior to the economic_performance rules of sec_461 which presently apply the taxpayer asserts that the revenue_ruling was never challenged since it allowed for an immediate deduction on the accrued liability to ultimate customers furthermore there is an apparent conflict between revrul_63_182 and revrul_72_28 on the one hand and revrul_80_308 1980_2_cb_162 and some court cases on the other hand revrul_63_182 holds that a utility’ obligation to reduce future rates to pass through refunds received from a supplier is a liability deductible from gross_income under sec_162 revrul_72_28 applies sec_1341 in a situation similar to that in revrul_63_182 revrul_80_308 holds that a utility’s subsequent fuel rate increase to compensate for an earlier undercharge underrecovery is an adjustment to future sales as oppose to a deduction similarly the service has successfully argued in litigation that negative fuel adjustments to remedy earlier overcharges are not deductible but rather are reduction in future sales 977_f2d_131 4th cir 100_tc_500 service position is reflected in revenue rulings for supplier refunds service position is established in revrul_63_182 and revrul_72_28 income is recognized when the supplier refunded is ordered likewise a deduction is permitted for the amounts passed through to the customers revrul_80_308 and the cases involve fuel rate adjustments and not supplier refunds for fuel rate adjustments there is no deduction permitted nor is income recognized instead adjustments are made to future sales in this situation in the tax periods ending december year and taxpayer pursuant to orders issued by ferc received refunds from certain upstream gas suppliers in the amounts of dollar_figurex dollar_figurey and dollar_figurez respectively under the taxpayer's treatment these refunds from the upstream gas suppliers were not reported in gross_income this is contrary to service position which holds that supplier refunds must be included in income under sec_61 and sec_451 see revrul_63_182 revrul_72_28 revrul_63_182 concludes that supplier refunds received by a utility from upstream suppliers is income to the utility in the year the order is entered by the federal regulatory body the language in sec_61 is to be interpreted broadly so that any funds received by a taxpayer are presumed to be income unless the taxpayer can establish that the funds fit within a specific exclusion in the internal_revenue_code 841_f2d_1108 fed cir james v united_states 366_us_218 348_us_426 although an argument can also be made that the income should be included under the tax_benefit_rule because we rely on service position as expressed in the revenue rulings we concluded the supplier refunds are income in the year the ferc order is final because taxpayer must include the supplier refunds into income pursuant to service position as expressed in revrul_63_182 taxpayer is entitled to a deduction for the amounts passed through to its customers taxpayer may take a deduction for its customer rebates consistent with the economic_performance rules of sec_461 in the legislative_history to sec_461 congress acknowledged revrul_63_182 and specifically stated its intention for treasury to preserve the holding in the case of natural_gas supplier refunds h_r conf_rep no 98th cong 2d sess c b vol the preamble to the final regulations under sec_461 economic_performance rules notes that commentators argued that in the case of supplier refunds which are then passed on as customer refunds economic_performance should not be delayed until payment t d 1990_1_cb_155 however this was not the approach adopted by the service sec_1_461-4 provides a payment rule for refund liabilities applying to refunds or transfers in the nature of a rebate or refund in explaining why the regulations under sec_461 do not contain the rule requested by the commentators the preamble seems to assume that a special rule is not necessary because all utility refunds are covered by the recurring_item_exception the recurring_item_exception provides relief to all public_utilities where refunds are paid within a reasonable period following receipt of the related_income the service and these supplier refund amounts also include the interest_paid on the refunds by the upstream suppliers the non-interest portion has not been broken out at this time the treasury_department believe the recurring_item_exception carries out the legislative intent with respect to public_utility rebates without crating inequities in the treatment of other rebates t d 1990_1_cb_155 accordingly taxpayer under the economic_performance rules can only take into account and deduct its liability for customer refunds in the year paid even though that may be a later and different year from the year the supplier refunds were includible in income however if taxpayer can elect the recurring_item_exception it may deduct in the earlier year those customer refunds passed through by eight and a half months into its next tax_year case development hazards and other considerations there is precedent in case law to exclude fuel cost overrecovery from gross_income in the year received if the utility is under a binding obligation to return the overrecovery to its customers 32_fedclaims_202 aff’d 78_f3d_564 fed cir see also 792_f2d_683 7th cir while fuel cost overrecovery or underrecovery are distinct from supplier refunds as reflected in service position and the views of the chief_counsel a court could view supplier refunds as akin to deposits and agree that taxpayer’s treatment of exclusion of income and no deduction is proper while your incoming memorandum does not address this issue we believe that when examination requires the inclusion and the deduction of the supplier refunds examination should permit taxpayer to adopt the recurring_item_exception under sec_1_461-5 such an approach is consistent with the legislative_history to sec_461 and the preamble to the final regulations additionally this would come close to the position expressed in revrul_63_182 providing almost a wash for taxpayer of the supplier refund gross_income and the pass through to the customers because the facts indicate that the refunds may take over a year in some cases before they are paid to the customers in a rebate there will some amounts which do not wash however the bulk of income and deductions should offset if taxpayer is permitted to adopt the recurring_item_exception in year for its treatment of the customer refunds please call if you have any further questions deborah a butler assistant chief_counsel field service by gerald m horan senior technician reviewer income_tax accounting branch
